Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the response filed on 12/30/2021.  
Claims 1-20 are pending and have been examined.
Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a blanking timer module configured to output a blanking signal, to set the blanking signal to a first state when a countdown timer is greater than zero, and to set the blanking signal to a second state when the countdown timer reaches zero; and a switching control module configured to transition a first switch of the plurality of switches from an ON state to an OFF state in response to (i) a measured current through an inductor of the PFC circuit being greater than a demanded current through the inductor and (ii) the blanking signal being in the second state”.
In re to claim 12, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “setting the blanking signal to a first state when a countdown timer is greater than zero; setting the blanking signal to a second state when the countdown timer reaches zero; transitioning a first switch of the plurality of switches from an ON state to an OFF state in response to (i) a measured current through an inductor of the PFC circuit being greater than a demanded current through the inductor and (ii) the blanking signal being in the second state”.

In re to claims 2-10, claims 2-10 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 12-20, claims 12-20 depend from claim 11, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The closest prior art (Green et al. - US 2018/0224922 A1) listed on the form 892 is 
pertinent to applicant's disclosure.  Green et al. relate to a power factor correction (PFC) system. However, none of the cited prior arts teach or fairly suggest a blanking timer module configured to output a blanking signal and set the blanking signal to different states. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571) 270-7603.  The examiner can normally be reached on Monday, Wednesday & Friday between 9-AM to 6-PM and on Tuesday and Thursday between 8-AM to 3-PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or 

/YEMANE MEHARI/Primary Examiner, Art Unit 2839